Larremore, Ch. J. —
I concur in the conclusion that the judgment should be reversed.
Van Hoesen, J. —
If the appeal book had been prepared with intent to conceal the facts of this case from the court, it could not have augmented the difficulty of discovering from the record the point in controversy. The question appears" to be this: May the pawnor of goods recover damages if while in the custody of the pawnee they be injured by water that overflows the pawnee’s premises in consequence of the negligence of a third party, the defendant in this action ? The answer is that he can. Either the pawnee or the pawnor may maintain the action, and the recovery of a judgment by one is a bar to a subsequent action by the other (2 Kent’s Comm. marg. p. 585; Addison on Torts, Dudley & Bay. ed. p. 505). Where the occupant of the upper floor of a building negligently suffers water from his premises to overflow the floor below, and damage goods that are there stored, it is no defense to an action brought by the owner of the goods to recover compensation for his loss, that he was not the owner, the lessee, *402or the sub-lessee of the rooms in which the injury occurred. Goods that are in the keeping of the occupant of the overflowed premises are entitled to the same protection as his own goods. It cannot be that where goods held upon ° consignment are injured through the negligence of another, the consignor has no remedy because he is not the tenant of the apartments in which the damage was done. If goods have been bought of the tenant of those apartments, and paid for, it cannot be that if they are injured before they are taken away, the owner is remediless.
It may well be that if, without any lawful right to do so, a stranger brings goods into a building, he cannot recover for an injury to them that is not wanton or reckless; but that, as we infer, is not this case.
Judgment reversed and new trial ordered, with costs to abide event.